PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/005,073
Filing Date: 25 Jan 2016
Appellant(s): International Business Machines Corporation



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 05/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 26-29, 32-35, 38 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebel, US 2007/0050703, in view of and Morgenthaler et al., US 20020032677.
Regarding independent claim 21, Lebel teaches a computer-implemented method, comprising:
capturing a static graphical image of visible content presented on a display of a computer
system (Lebel, [0027], [0034], [0046]; capturing a screenshot of a displayed/viewed web page);
identifying, within the visible content, a first element including first semantic data (Lebel, [0027],[0034]; identifying content element); 
generating a first semantic representation of the first semantic data (Lebel, [0027], [0034]; generating hierarchical tree structure representing the web page); and 
associating the first semantic representation with the first element (Lebel, [0027], [0034]).
However, Lebel does not teach storing, using a compressed image file format, an image file including the captured static graphical image; the visible content stored within the image file, wherein the static graphical image contains image pixels of the visible content.
Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, wherein the static graphical image contains image pixels of the visible content (Morgenthaler, claim 5; [0051], [0122]; compressing a screen shot image of a web page into particular pixels matrix for “quicker and easier retrieval and data management and improved memory and storage utilization”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Morgenthaler’s teaching and Lebel’s teaching to include storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, since the combination would have provided “quicker and easier retrieval and data management and improved memory and storage utilization” as Morgenthaler disclosed. 
Regarding claim 22, which is dependent on claim 21, Lebel teaches further comprising:
identifying a second element having a hierarchical relationship with the first element (Lebel, [0006], [0027], [0029], [0034]; identifying parent and child elements);
generating a hierarchical representation of the hierarchical relationship between the first element and the second element (Lebel, [0027], [0029], [0030], [0034], [0037]; generating the hierarchical tree structure comprising child and parent groups); and
associating the hierarchical representation with the first element, wherein the first element is a parent element and the second element is a child element (Lebel, [0027], [0034]).
Regarding claim 23, which is dependent on claim 22, Lebel teaches wherein the second element is not within the static graphical image (Lebel, [0027], [0034], DIV, BASE elements that are not visible on the display).
Regarding claim 26, which is dependent on claim 22, Lebel teaches wherein the hierarchical relationship is determined by an identified spatial relationship between the first element and the second element (Lebel, [0006], [0029]).
Claims 27-29, 32 are for a system performing the method of claims 21-23, 26 respectively and are rejected under the same rationale.
Claims 33-35, 38 are for a computer program product comprising a computer-usable storage device having stored therein computer-usable program code when executed by a computer hardware system performing the method of claims 21-23 respectively and are rejected under the same rationale.
Claims 24-25, 30-31, 36-37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebel and Morgenthaler as applied to claim 1 above, and further in view of Barker et al., US 5,129,052.
Regarding claim 24, which is dependent on claim 22, Lebel does not teach wherein the second element is identified by recursive processing the hierarchical relationship.
Barker teaches the second element is identified by recursive processing the hierarchical relationship (Barker, col.2, lines 40-53; col.3, lines 58-62; identifying an element includes recursively process nested elements).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Barker’s teaching and Lebel’s teaching to recursive processing the hierarchical relationship, since the combination would have determined format of elements based on recursive depth level within nested relationship as Barker disclosed. 
Regarding claim 25, which is dependent on claim 24, Barker teaches wherein the recursive processing is limited to a defined number of levels (Barker, col.2, lines 40-53; col.3, lines 58-62; depth level).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Barker’s teaching and Lebel’s teaching to recursive processing the hierarchical relationship, since the combination would have determined format of elements based on recursive depth level within nested relationship as Barker disclosed. 
Claims 30-31 are for a system performing the method of claims 24-25 respectively and are rejected under the same rationale.
Claims 36-37 are for a computer program product comprising a computer-usable storage device having stored therein computer-usable program code when executed by a computer hardware system performing the method of claims 24-25 respectively and are rejected under the same rationale.
 (2) Response to Argument
“THE REJECTION OF CLAIMS 21-23, 26-29, 32-35, AND 38 UNDER 35 U.S.C. § 103 FOR OBVIOUSNESS BASED UPON LEBEL AND MORGENTHALER”
“Failure to accurately characterize the difference between claims and applied prior art”
	On pages 9-10 of the appeal brief, appellant mainly argue that “Examiner merely repeats the Examiner’s old findings regarding old claim language. For example, claim 21, as currently presented, recites “storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system”… Capturing the state of a web page does not correspond to the claimed "storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system." In the context of Figures 7 and 8, Lebel does not teach storing an image file that includes a captured static graphical image of visible content”
Examiner respectfully disagrees.  In the fourth office action, Examiner addressed that Lebel does not teach storing, using a compressed image file format, an image file including the captured static graphical image”.
However, Examiner also addressed Lebel teaches a captured static graphical image of visible content presented on a display of a computer system (Lebel, [0027], [0034], [0046]; capturing a screenshot (graphical image) of a displayed/viewed web page); and Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image (Morgenthaler, claim 5; [0051], [0122]; compressing a screen shot image of a web page into particular pixels matrix for “quicker and easier retrieval and data management and improved memory and storage utilization”). Therefore, the combination of Morgenthaler and Lebel teaches the claimed language of “storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system”.

“Examiner’s response – Fourth Office Action”
	On pages 10-11 of the appeal brief, appellant mainly argue that “The Examiner argues that the Examiner has merely affirmed that Lebel teaches "capturing a static graphical image of content presented on a display." However, this is different from what is being claimed (i.e., "storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system").
Examiner respectfully disagrees. As addressed in response to previous argument above, Lebel teaches a captured static graphical image of visible content presented on a display of a computer system; and Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image. Therefore, the combination of Morgenthaler and Lebel teaches the claimed language.

“identifying, within the visible content stored within the image file, a first element including first semantic data”
On pages 11-12 of the appeal brief, appellant mainly argue that “Reference is made to the Examiner's cited paragraph [0027], which teaches:
	Embodiments of the present invention will now be discussed with respect to FIGS.
	1 through 10. As discussed herein, some embodiments of the present invention provided
methods, systems and computer program products for generating a hierarchical representation of a hypertext markup language (HTML) document. For example, a state of a web page may be captured at a particular point in time. A plurality of HTML content
elements may be identified for the captured web page. As will be discussed further herein, HTML content elements are the basic components of an HTML document. Content elements generally have both a type and a content. (emphasis added)

As also described in paragraph [0029], "[t]he content of a content element may be, an attribute, a
property and/or a child." As clearly indicated by Lebel, the content elements are HTML elements
(i.e., computer program code). This is not visible content. Rather, these are control codes used to generate visible representation. For example, “an attribute, a property and/or a child” are not visible content.
Examiner respectfully disagrees. Lebel teaches “capturing a state of a web page at a point in time, i.e., a current state of a web page as displayed on a user terminal or display” to provide/generate a first hierarchical representation; determining the displayed/viewed portion of the web page in a browser window on the user’s display changed, such as when the user scrolled down the web page; and in response to the scrolled displayed/viewed portion of the web page in the browser window on the user’s display is changed, automatically repeat capturing a state of the scrolled web page to provide an updated/second hierarchical representation corresponding to the scrolled displayed/viewed portion (Lebel, fig.8A; [0051], [0055]; [0037]; teaches “If the user then scrolls down the web page, a second hierarchical representation of the web page may be generated based on the scrolled view of the web page is generated based on a current view of a web page”; Lebel teaches concurrently displaying the corresponding hierarchical representation including content element paragraph “P” having “Events Calendar” text content which is also visible on the captured displayed/view web page 501 (Lebel, fig.5A; [0046];  “a hierarchical representation 500 of a web page and the captured web page 501 are illustrated side by side on a user display as illustrated in FIG. 5A… Responsive to the user designation of a content element on the hierarchical representation 500, a corresponding region 592 is highlighted on the displayed web page 501. In some embodiments of the present invention, the view of the web page in a browser window may be automatically modified such that the highlighted region of the web page may be visible to the user”). Therefore, Lebel teaches identifying, within the captured screenshot of the webpage, content elements corresponding to the content of captured screenshot, in order generate a corresponding hierarchical presentation for the captured screenshot/visible content/webpage. Therefore, Lebel’s teaching perfectly matches to the claimed language.

 “Examiner’s response – Fourth Office Action”
	On pages 12-13 of the appeal brief, appellant mainly argue that “The Examiner's initial assertion that "Lebel teaches capturing a static graphical image of content/webpage presented on a display in order to provide a hierarchical representation of the content/webpage" merely repeats the Examiner's findings regarding the old claim language, as discussed above. Moreover, this old claim language is different than what is being claimed.
	Next, the Examiner asserts "a content element comprises content, such as text content in the hierarchical representation corresponding to a text content displayed in the captured
content/webpage." However, this assertion is unaccompanied by analysis explaining the relevance of this assertion and/or a citation to the applied prior art. While Lebel extensively refers to a "content element" nowhere does Lebel use the phrase "text content."
	… Assuming, for sake of argument, that "textual content" (1.e., the alleged visual content) is identified from the content element of Lebel, this "textual content" is not identified from "visible content stored within the image file," as claimed. Rather, such "textual content" would be identified from the computer code (e.g., HTML elements). As explicitly taught in paragraph [0027], "[a] plurality of HTML content elements may be identified for the captured web page." As such, should "textual content" be identified from the HTML content elements, this "textual content" is identified from computer code — not "visible content stored within the image file."
Examiner respectfully disagrees. Lebel teaches capturing a static graphical image of content/webpage presented, including text content on a display in order to generate a corresponding hierarchical representation of the presented content/webpage. It is noted that Lebel indicates “there are many types of elements provided by the HTML standard, for example, FRAME, FORM, HEADINGS, PARAGRAPHS, LISTS, FONTS, TABLES, and other types may be created, thus, embodiments of the present invention are not limited to the types provided herein for exemplary purposes” (Lebel, [0034]). For example, fig. 5A, the hierarchical representation 500 includes an element paragraph “P” having “Events Calendar” content which is also visible on the captured displayed/view web page 501 (Lebel, fig.5A, “Events Calendar” text content webpage 501 as well as in hierarchical representation 500).  Therefore, based on the visible content presented on the display, content elements are identified to dynamically generate a corresponding hierarchical presentation for a user. 

“Morgenthaler”
On pages 14-17 of the appeal brief, appellant mainly argue that “Examiner has cited Morgenthaler to teach something already implicitly found within the teachings of Lebel as would be recognized by those skilled in the art. As stated in M.P.E.P. § 2123, "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art." In this instance, one having ordinary skill in the art, when viewing the web page 501 illustrated in Fig. 5A, would have recognized that the image illustrated therein would have been stored as an image file stored using a compressed image file format. Moreover, one skilled in the art would have recognized that this image file includes a captured static graphical image of visible content and that the static graphical image contains image pixels.
	Put simply, Morgenthaler teaches nothing that is not already suggested by Lebel. However, the fact that Lebel suggests these limitations does not establish the Lebel (or Morgenthaler) teach the claimed invention as a whole, which involves integrating these teachings into something new. Turning to the paragraph spanning pages 3 and 4 of the Fourth Office Action, the Examiner articulated the following reasoning for modifying Lebel in view of Morgenthaler:
	It would have been obvious to a person of ordinary skill in the art at the time
the invention was made to have combined Moegenthaler’s teaching and Lebel’s
teaching to include storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, since the combination would have provided “quicker and easier retrieval and data management and improved memory and storage utilization” as Morgenthaler disclosed. 

	…Here, Examiner merely describes the well-known benefit of using compressed images (e.g., whether a JPEG, BMP, PNG, or any of a host of other types of compressed images). This is not a rational underpinning for modifying Lebel in the manner suggested.
	…. Using an image file stored using a compressed image file format would render nearly the entirety of Lebel inoperable. As described throughout Lebel, HTML content elements are captured by the HTML representation module, which are used to capture a state of a web page being displayed.
	… As described therein, HTML elements are being captured. One does not recognize/capture HTML elements with an image file stored using a compressed image file format. Modifying the methodology of Lebel in view of Morgenthaler would completely change the principle of operation of Laebel. Consequently, one having ordinary skill in the art would not have looked to modify Lebel in view of Morgenthaler in the manner suggested by the Examiner”

	Examiner respectfully disagrees. Although Lebel teaches a captured static graphical image of visible content presented on a display of a computer system (Lebel, [0027], [0034], [0046]; capturing a screenshot (graphical image) of a displayed/viewed web page). However, Lebel does not disclose storing the captured image in an image file using a compressed image file format. Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image (Morgenthaler, claim 5; [0051], [0122]; compressing a screen shot image of a web page into particular pixels matrix for “quicker and easier retrieval and data management and improved memory and storage utilization”). Therefore, the combination of Morgenthaler and Lebel teaches the claimed language of “storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system” to benefit users of searchable webpage images as well as quick retrieval of compressed webpage image besides providing a corresponding hierarchical presentation of HTML for the webpage image.
	Applicant admitted “In this instance, one having ordinary skill in the art, when viewing the web page 501 illustrated in Fig. 5A, would have recognized that the image illustrated therein would have been stored as an image file stored using a compressed image file format. Moreover, one skilled in the art would have recognized that this image file includes a captured static graphical image of visible content and that the static graphical image contains image pixels” (appeal brief, page 15, lines 10-15).  Therefore, using an image file stored using a compressed image file format would NOT render the entirety of Lebel inoperable. 

“Examiner’s response – Fourth Office Action”
On pages 17-18 of the appeal brief, appellant mainly argue that “Examiner does not appreciate that the two separate teachings of Lebel are not combined in the manner being claimed. As argued above, Lebel implicitly recognizes (i.e., from Figure 5A) that an image file that includes a captured static graphical image of visible content can be stored. However, Lebel does not teach identifying, within the visible content stored within the image file, a first element. Rather, Lebel teaches identifying content elements (i.e, HTML code). This is accomplished by using the HTML document — not an image file that includes a captured static graphical image of visible content. While the HTML document will include the HTML code, the captured static graphical image does not.
	As argued above, capturing content elements (i.e, computer code) from an HTML
document (i.e., as taught by Lebel) is an entirely different process than capturing content elements (i.e., computer code) from a captured static graphical image of visible content since the this static graphic image of visible content does not include inherently include the computer code. Consequently, the Examiner's proposed modification would substantially change the principle of operation of Lebel. Consequently, the Examiner's proposed modification is not obvious”
	Examiner respectfully disagrees. Lebel teaches “capturing a state of a web page at a point in time, i.e., a current state of a web page as displayed on a user terminal or display” to generate/provide a first hierarchical representation; determining the displayed/viewed portion of the web page in a browser window on the user’s display changed, such as when the user scrolled down the web page; and in response to the scrolled displayed/viewed portion of the web page in the browser window on the user’s display is changed, automatically repeat capturing a state of the scrolled web page to provide an updated/second hierarchical representation corresponding to the scrolled displayed/viewed portion (Lebel, fig.8A; [0051], [0055]; [0037]; teaches “If the user then scrolls down the web page, a second hierarchical representation of the web page may be generated based on the scrolled view of the web page is generated based on a current view of a web page”). Lebel teaches concurrently displaying the corresponding hierarchical representation including content element paragraph “P” having “Events Calendar” text content which is also visible on the captured displayed/view web page 501 (Lebel, fig.5A; [0046];  “a hierarchical representation 500 of a web page and the captured web page 501 are illustrated side by side on a user display as illustrated in FIG. 5A… Responsive to the user designation of a content element on the hierarchical representation 500, a corresponding region 592 is highlighted on the displayed web page 501. In some embodiments of the present invention, the view of the web page in a browser window may be automatically modified such that the highlighted region of the web page may be visible to the user”). Therefore, Lebel teaches identifying, within the captured screenshot of the webpage, content elements corresponding to the content of captured screenshot, in order generate a corresponding hierarchical presentation for the captured screenshot/visible content/webpage. 
	It is also noted claim 21 does not require “capturing content elements (i.e., computer code) from a captured static graphical image of visible content”, but identifying content elements from a captured static graphical image of visible content. Therefore, Lebel’s teaching perfectly matches to the claimed language.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THU V HUYNH/Primary Examiner, Art Unit 2177       



                                                                                                                                                                                                 Conferees:

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.